DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0010667 in view of Castillo US 2015/00161876.
	Regarding claims 1, 8, and 15, Tanaka teaches “an artificial intelligence-based method comprising:” ([0027] “A wearable device may include an artificial intelligence so that the device can learn and adapt to the wearer”) “calculating, by a wearable device” (abstract “A wearable sensor device, system and method are provided for monitoring the attention, workload or other physical status of the wearer of the wearable sensor device”), “a biometric index based on a plurality of biometric indicators associated with a user of the wearable device” ([0057] “a biometric index value is formulated” and [0058] “The biometric index value is formulated from a composite of information and sensor data values that indicate the present condition of the wearer. The biometric index is preferably a number on a scale that accurately indicates the present condition of the wearer.”); 
“based on the biometric index exceeding a threshold” ([0057] “If the formulated index value exceeds or is less than the designated threshold, then a notification can be displayed on the display device or an alarm can be initiated”), “identifying, by the wearable device, a change in a context of the user” ([0059] “The wearable device may detect the level of stress by measuring the cycle of REM sleep and non-REM sleep, particularly by measuring the regularity of the period of REM sleep and non-REM sleep” wherein detecting a change in context would equate to detecting higher stress than normal); 
	Tanaka however does not explicitly teach the remaining limitations. Castillo however teaches “determining, by the wearable device, whether the calculated biometric index is associated with the change in the context” (Castillo [0076] “if biometric server 120 determines a sudden and unexpected change in the health or physiology based on data received from modules 119, 160, 162, 164, 166, or 168 being greater than a change threshold associated with the corresponding module, the wearer with the changed health or physiology may pose a threat to the passengers”); 
“based on the calculated biometric index being associated with the change, searching, by the wearable device, for an Internet of Things device available within the context” (Castillo [0062] “When alert module 178 determines an emergency situation has occurred, alert module 178 may transmit an emergency alert signal to a third party computing device 140.” wherein transmitting to a third party device would include searching for it); 
“transmitting, by the wearable device, a notification to the Internet of Things device requesting assistance to the user” (Castillo previous citation, [0062] “When alert module 178 determines an emergency situation has occurred, alert module 178 may transmit an emergency alert signal to a third party computing device 140.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with that of Castillo since by combining the features of Castillo, the system would allow for more efficient and effective emergency alert systems which would work in tandem with the wearable sensor/alert system of Tanaka.
	Tanaka further teaches “in response to transmitting the notification, measuring a change in the biometric index” ([0057] “the formulated index values and an alarm or warning can be sent to a remote display device such as a smart telephone or tablet of the subject being monitored or to a third party to let them know of the questionable status. The feedback loop of this embodiment can give real time status information and warnings when the index values go beyond desired levels.” wherein feedback includes measuring the biometrics).
	Note that independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such the claims are subject to the same rejection. The difference in embodiments, including a system and computer program product are taught by Tanaka fig. 2 and [0033].
	Regarding claims 2, 9, and 16, the Tanaka and Castillo references have been addressed above. Tanaka further teaches “wherein determining the biometric intensity index further comprises: capturing, by the wearable device, the plurality of biometric indicators, the plurality of biometric indicators are associated to physiological and behavioral characteristics corresponding to an emotional state of the user” ([0025] “a wearable device can be configured to sense and process characteristics that include, but are not limited to, a wearer's physical characteristics such as gender, weight, height, body temperature, skin temperature, heart rate, respiration, blood sugar level, blood glucose level, stress/fatigue, galvanic skin response, ingestion (protein), digestion rate, metabolic rate, blood chemistry, sweat, core and skin temperature, vital signs, eye dryness, tooth decay, gum disease, energy storage, calorie burn rate, mental alertness, cardiac rhythm, sleep patterns, caffeine content, vitamin content, hydration, blood oxygen saturation, blood cortisol level, blood pressure, cholesterol, lactic acid level, body fat, protein level, hormone level, muscle mass, pH, etc.”); 
“determining, by the wearable device, the biometric index by calculating an overall score based on the captured plurality of biometric indicators” (abstract “At least one biometric index value is formulated for a characteristic status from the processed sensor data of the sensors of the device and the biometric index value may also incorporate prior test data and questionnaire response information in the calculated value”); and 
“comparing, by the wearable device, the determined biometric index with a previously obtained baseline for the user” ([0057] “The formulated index value at block 450 may also be compared to a designated threshold index level.”)
	Regarding claims 3, 10, and 17, the Tanaka and Castillo references have been addressed above. Castillo further teaches “wherein identifying the change in the context of the user comprises: receiving, by the wearable device, information regarding the change in the context from surrounding Internet of Things devices” (Castillo [0009] “Embodiments may also be configured to automatically interpret the data from the biometric sensors as a safety or health risk, monitor health and safety risks with nearly unrestricted mobility, and automatically transmit an alert notification to interested or desired third parties to allow immediate and appropriate response.”)
Claim(s) 4-7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0010667 in view of Castillo US 2015/00161876 further in view of Flickinger US 2017/0143246 [herein Flick].
Regarding claims 4, 11, and 18, the Tanaka and Castillo references have been addressed above. The references do not explicitly teach the claim limitations. Flick however teaches “wherein determining whether the biometric index is associated with the change in the context comprises: identifying an action performed by the user in response to the change” (Flick [0025] “Outputs 230 including but not limited to for example estimated emotional states or prediction of oncoming emotional states or transitions and one or more feedbacks to the user, for example, warnings, coaching, recommended actions etc.”); “and matching a history of previous actions performed by the user in response to a similar situation” (previous citation [0025] “Algorithm 220 uses database 240 to retrieve baselining, benchmarking, rules, emotional look up information or other information, and may store processed data and predictions in database 240. User 250 is provided feedback 260 and may also, according to some embodiments, confirm or disconfirm feedback, adjust weighting to algorithm and provide other information 270 to tune algorithm.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka and Castillo with that of Flick since a combination of known methods would yield predictable results. As shown in Flick, it is known in the art to have a set of actions known to mitigate a user’s state. By using these with the sensor and alert system of Tanaka and Castillo, one would have a better system for identifying and clearing up any anomalies detected. 
	Regarding claims 5 and 12, the Tanaka, Castillo, and Flick references have been addressed above. Flick further teaches “matching a history of previous actions performed by the user that had an ameliorative effect on the biometric index” (Flick [0052] “In some embodiments there may be a resident or remote database or server which stores raw data and/or historical and past data of the user and/or rules engine used to process input data and output emotional information. In some embodiments one or more look up tables may be employed; with a look up table, certain raw or preprocessed data are associated with one or more specific emotions or emotional responses (weightings and magnitudes and rates of change of the user signal data);”)
	Regarding claims 6 and 13, the Tanaka, Castillo, and Flick references have been addressed above. Flick further teaches “based on machine learning techniques, predicting a fear-inducing event specific to the user based on a historical data of the user” (Flick [0055] “Providing monitoring, forecasting or predicting of emotional states or moods and/or changes thereof, alone or couple with a real time, near-real time or delayed reporting or feedback system has many potential applications”)
	Regarding claim 19, the Tanaka, Castillo, and Flick references have been addressed above. Claim 19 recites the limitations of claims 5/12 and 6/13 combined into a single claim. Thus these limitations are taught by the references as noted in the above rejections.
	Regarding claims 7, 14, and 20, the Tanaka, Castillo, and Flick references have been addressed above. Flick further teaches “based on an Internet of Things device not being available within the context, selecting, by the wearable device, positive and reassuring information regarding the change in the context; and delivering, by the wearable device, the positive and reassuring information to the user” (Flick [0023] “the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. In some embodiments, additional feedback is provided to the user, helping the user cope or appropriately act on their emotions and changes thereof. For instance, if the emotion of anger is identified, the user can hear a voice “calm down” or “anger ramping, be careful”.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124